EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Herman Paris on 8/3/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1. (Currently Amended) An information processing apparatus comprising: 
		a first memory; and
		a processor coupled to the first memory and configured to
		store a template in the first memory in response to the template being created in which first identification information for identifying a request task is associated with a first input item, and second identification information for identifying a report task, for the request task, is associated with a second input item, the first identification information being input in a first input field, the first input item being selected in a first selection field such that first input information corresponding to the first input item is to be input, the second information being input in a second input field, and the second input item being selected in a second selection field such that second input information corresponding to the second input item is to be input; 
		receive an input of the first input information in a case where the created template is used in performing the request task; and
		receive an input of the second input information in a case where the created template is used in performing the report task,
		wherein in response to receiving a request to create the template, the processor outputs screen data for displaying, on a display device, a screen including a creation field and a setting field in which a permission is set for the template on a per user basis, wherein the permission is one or more of template management permission, template use permission, document data viewing permission, and document data editing permission.

		2. (Currently Amended) The information processing apparatus according to claim 1, wherein includes the first input field in which the first identification information for identifying the request task is input, the first selection field in which the first input item is selected such that the first input information corresponding to the first input item associated with the request task is to be input, the second input field in which the second identification information for identifying the report task, for the request task, is input, and the second selection field in which the second input item is selected such that the second input information corresponding to the second input item associated with the report task is to be input.

		3. (Canceled)

		4. (Currently Amended) The information processing apparatus according to claim [[3]]1, 

		5. (Original) The information processing apparatus according to claim 4, wherein the permission is also set on a per user group basis in the setting field, the user group being defined by grouping users.  

		6. (Original) The information processing apparatus according to claim 4, wherein the processor stores permission information in the first memory, the permission information including content input in the creation field in association with the permission set on the per-user basis in the setting field. 

		7. (Original) The information processing apparatus according to claim 6, wherein, in response to receiving user information of a user and a request to obtain a list of templates, the processor refers to the first memory, identifies the list of templates for which the user of the user information has a permission, and outputs screen data for displaying the list of templates on the display device.

		8. (Original) The information processing apparatus according to claim 7, further comprising a second memory,
		wherein, in response to receiving a request to create document data, the processor
		refers to the first memory,
		identifies a list of templates for which the user of the user information has the template use permission, 
		causes the display device to display the list of templates from which a given template is selected, the given template being used to create the document data, and
		stores the document data in the second memory. 

		9. (Currently Amended) A non-transitory recording medium storing a program for causing a computer to execute a process comprising:
		storing a template in a memory in response to the template being created in which first identification information for identifying a request task is associated with a first input item, and second identification information for identifying a report task, for the request task, is associated with a second input item, the first identification information being input in a first input field, the first input item being selected in a first selection field such that first input information corresponding to the first input item is to be input, the second information being input in a second input field, and the second input item being selected in a second selection field such that second input information corresponding to the second input item is to be input; 
		receiving an input of the first input information in a case where the created template is used in performing the request task;
		and receiving an input of the second input information in a case where the created template is used in performing the report task,
		wherein the process further comprising, in response to receiving a request to create the template, outputting screen data for displaying, on a display device, a screen including a creation field and a setting field in which a permission is set for the template on a per user basis, wherein the permission is one or more of template management permission, template use permission, document data viewing permission, and document data editing permission.

		10. (Currently Amended) An information processing system comprising:
		an information processing apparatus; and
		a terminal apparatus,
		wherein the information processing apparatus includes a first memory, and a first processor coupled to the first memory and configured to 
			store a template in the first memory in response to the template being created in which first identification information for identifying a request task is associated with a first input item, and second identification information for identifying a report task, for the request task, is associated with a second input item, the first identification information being input in a first input field, the first input item being selected in a first selection field such that first input information corresponding to the first input item is to be input, the second information being input in a second input field, and the second input item being selected in a second selection field such that second input information corresponding to the second input item is to be input, 
			receive an input of the first input information in a case where the created template is used in performing the request task, and
			receive an input of the second input information in a case where the created template is used in performing the report task,
		wherein the terminal apparatus includes a second memory, and a second processor coupled to the second memory, the second processor being configured to 
		transmit, to the information processing apparatus, the first input information in a case where the created template is used in performing the request task, and
		transmit, to the information processing apparatus, the second input information in a case where the created template is used in performing the report task, and
		wherein in response to receiving a request to create the template, the second processor outputs screen data for displaying, on a display device, a screen including a creation field and a setting field in which a permission is set for the template on a per user basis, wherein the permission is one or more of template management permission, template use permission, document data viewing permission, and document data editing permission.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 9 and 10, Otaki (US Patent 10,503,825) teaches
An information processing system comprising:
		an information processing apparatus; and
		a terminal apparatus,
		wherein the information processing apparatus includes a first memory, and a first processor coupled to the first memory and configured to 
			store a template in the first memory in response to the template being created in which first identification information for identifying a request task is associated with a first input item, and second identification information for identifying a report task, for the request task, is associated with a second input item, the first identification information being input in a first input field, the first input item being selected in a first selection field such that first input information corresponding to the first input item is to be input, the second information being input in a second input field, and the second input item being selected in a second selection field such that second input information corresponding to the second input item is to be input, 
			receive an input of the first input information in a case where the created template is used in performing the request task, and
			receive an input of the second input information in a case where the created template is used in performing the report task, and 
		wherein the terminal apparatus includes a second memory, and a second processor coupled to the second memory, the second processor being configured to 
		transmit, to the information processing apparatus, the first input information in a case where the created template is used in performing the request task, and
		transmit, to the information processing apparatus, the second input information in a case where the created template is used in performing the report task (Fig 5, col 1, lines 20-30).

Forkner (US Patent 7,287,229) teaches an information processing system comprising:
		an information processing apparatus; and
		a terminal apparatus,
		wherein the information processing apparatus includes a first memory, and a first processor coupled to the first memory and configured to 
			store a template in the first memory in response to the template being created in which first identification information for identifying a request task is associated with a first input item, and second identification information for identifying a report task, for the request task, is associated with a second input item, the first identification information being input in a first input field, the first input item being selected in a first selection field such that first input information corresponding to the first input item is to be input, the second information being input in a second input field, and the second input item being selected in a second selection field such that second input information corresponding to the second input item is to be input, 
			receive an input of the first input information in a case where the created template is used in performing the request task, and
			receive an input of the second input information in a case where the created template is used in performing the report task, and 
		wherein the terminal apparatus includes a second memory, and a second processor coupled to the second memory, the second processor being configured to 
		transmit, to the information processing apparatus, the first input information in a case where the created template is used in performing the request task, and
		transmit, to the information processing apparatus, the second input information in a case where the created template is used in performing the report task (Fig 5) 
wherein said system allow user to get access to the report task (i.e. document based on permission (col 8, lines 34-37).

Voskuil et al. (US Publication 2007/0244897) teaches an information processing system comprising:
		an information processing apparatus; and
		a terminal apparatus,
		wherein the information processing apparatus includes a first memory, and a first processor coupled to the first memory and configured to 
			store a template in the first memory in response to the template being created in which first identification information for identifying a request task is associated with a first input item, and second identification information for identifying a report task, for the request task, is associated with a second input item, the first identification information being input in a first input field, the first input item being selected in a first selection field such that first input information corresponding to the first input item is to be input, the second information being input in a second input field, and the second input item being selected in a second selection field such that second input information corresponding to the second input item is to be input, 
			receive an input of the first input information in a case where the created template is used in performing the request task, and
			receive an input of the second input information in a case where the created template is used in performing the report task, and 
		wherein the terminal apparatus includes a second memory, and a second processor coupled to the second memory, the second processor being configured to 
		transmit, to the information processing apparatus, the first input information in a case where the created template is used in performing the request task, and
		transmit, to the information processing apparatus, the second input information in a case where the created template is used in performing the report task wherein said system allow user to get access to the report task (i.e. document based on permission (paragraph 0052).

Naghshineh (US Publication 2009/0183092) teaches an information processing system comprising:
		an information processing apparatus; and
		a terminal apparatus,
		wherein the information processing apparatus includes a first memory, and a first processor coupled to the first memory and configured to 
			store a template in the first memory in response to the template being created in which first identification information for identifying a request task is associated with a first input item, and second identification information for identifying a report task, for the request task, is associated with a second input item, the first identification information being input in a first input field, the first input item being selected in a first selection field such that first input information corresponding to the first input item is to be input, the second information being input in a second input field, and the second input item being selected in a second selection field such that second input information corresponding to the second input item is to be input, 
			receive an input of the first input information in a case where the created template is used in performing the request task, and
			receive an input of the second input information in a case where the created template is used in performing the report task, and 
		wherein the terminal apparatus includes a second memory, and a second processor coupled to the second memory, the second processor being configured to 
		transmit, to the information processing apparatus, the first input information in a case where the created template is used in performing the request task, and
		transmit, to the information processing apparatus, the second input information in a case where the created template is used in performing the report task (figure 2, element 27; “Document (i.e. report task) is created using template”).

Cameron (US Publication 2005/0262439) teaches an information processing system that create report task (i.e. document) using template wherein said system set permission to templates per user (paragraph 0077).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “An information processing system comprising:
		an information processing apparatus; and
		a terminal apparatus,
		wherein the information processing apparatus includes a first memory, and a first processor coupled to the first memory and configured to 
			store a template in the first memory in response to the template being created in which first identification information for identifying a request task is associated with a first input item, and second identification information for identifying a report task, for the request task, is associated with a second input item, the first identification information being input in a first input field, the first input item being selected in a first selection field such that first input information corresponding to the first input item is to be input, the second information being input in a second input field, and the second input item being selected in a second selection field such that second input information corresponding to the second input item is to be input, 
			receive an input of the first input information in a case where the created template is used in performing the request task, and
			receive an input of the second input information in a case where the created template is used in performing the report task,
		wherein the terminal apparatus includes a second memory, and a second processor coupled to the second memory, the second processor being configured to 
		transmit, to the information processing apparatus, the first input information in a case where the created template is used in performing the request task, and
		transmit, to the information processing apparatus, the second input information in a case where the created template is used in performing the report task, and
		wherein in response to receiving a request to create the template, the second processor outputs screen data for displaying, on a display device, a screen including a creation field and a setting field in which a permission is set for the template on a per user basis, wherein the permission is one or more of template management permission, template use permission, document data viewing permission, and document data editing permission.” when in combination with all other limitations of the claim as a whole. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175